Citation Nr: 0917636	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for polyclonal protein, 
possible early stage multiple myeloma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from February 1962 to 
June 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In July 2008, the Board remanded the matter for additional 
evidentiary development.  

As set forth in more detail below, another remand of this 
matter is required.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the appellant if further action is required.


REMAND

In an April 2009 statement, the appellant requested a Board 
videoconference hearing in connection with his appeal.

Under applicable regulation, a hearing on appeal will be 
granted if an appellant, or his or her representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2008).  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2008), 
as a Board decision may be vacated when there is a 
prejudicial failure to afford an appellant a personal 
hearing.

In order to ensure full compliance with due process 
requirements, therefore, such a hearing must be scheduled.  
Videoconference hearings are scheduled by the RO.  See 38 
C.F.R. §§ 20.700, 20.704(a).  Accordingly, this case is 
REMANDED for the following:

The appellant should be scheduled, in 
accordance with appropriate procedures, 
for a videoconference hearing before a 
Veterans Law Judge.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record, 
keeping in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2008).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




